

COMMON STOCK PURCHASE AGREEMENT
 
Common Stock Agreement (“Agreement”) dated as of March 10, 2008 by and between
Chatsworth Data Solutions, Inc., a Nevada corporation (the “Company”), and each
purchaser identified on Schedule 1 hereto (each, including its successors and
assigns, a “Purchaser” and collectively the “Purchasers”).
 
RECITAL
 
Subject to the terms and conditions set forth in this Agreement and pursuant to
Section 4(2) of the Securities Act (as defined below), the Company desires to
issue and sell to the Purchasers, and the Purchasers desire to purchase from the
Company, a minimum of 20,000,000 and a maximum of 30,000,000 shares of Common
Stock, at a purchase price of $0.05 per share.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchasers
agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1 Definitions.
 
In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms have the meanings indicated in this
Section 1.1:
 
“Action” shall have the meaning ascribed to the term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as the terms are used in and construed under Rule 144. With respect to
the Purchasers, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as a Purchaser will be deemed
to be an Affiliate of that Purchaser.
 
“Agreement” shall have the meaning ascribed to the term in the Preamble.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal or state legal holiday or a day on which banking institutions in the
State of New York are authorized or required by law or other governmental action
to close.
 
“Closing” shall have the meaning ascribed to the term in Section 2.1(a).
 
“Closing Date” shall have the meaning ascribed to the term in Section 2.1(a).
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.00001, and
any securities into which the common stock may hereafter be reclassified.
 

--------------------------------------------------------------------------------


 
“Company” shall have the meaning ascribed to the term in the Preamble.
 
“Disclosure Schedules” means the Disclosure Schedules concurrently delivered
herewith.
 
“Environmental Laws” shall have the meaning ascribed to the term in Section
3.1(x).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” shall have the meaning ascribed to the term in Section 3.1(h).
 
“Governmental Authorizations” shall have the meaning ascribed to the term in
Section 3.1(m).
 
“Hazardous Substances” shall have the meaning ascribed to the term in Section
3.1(x).
 
“Indemnified Party” shall have the meaning ascribed to the term in Section 5.3.
 
“Indemnifying Party” shall have the meaning ascribed to the term in Section 5.3.
 
“Intellectual Property” shall have the meaning ascribed to the term in Section
3.1(o).
 
“Lien” means a lien, charge, security interest, encumbrance, right of first
refusal or other restriction, except for a lien for current taxes not yet due
and payable and a minor imperfection of title, if any, not material in nature or
amount and not materially detracting from the value or impairing the use of the
property subject thereto or impairing the operations or proposed operations of
the Company.
 
“Lock-up Agreement” means the Lock-up Agreement, dated as of the date of this
Agreement, among the Company and certain of the Purchasers, in the form of
Exhibit A hereto.
 
“Material Adverse Effect” shall have the meaning ascribed to the term in Section
3.1(b).
 
“Net Short Sale” shall have the meaning ascribed to such term in Section 4.11.
 
“Per Share Purchase Price” equals $0.05 subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement and
prior to Closing.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Premises” shall have the meaning ascribed to the term in Section 3.1(x).
 
“Purchaser” shall have the meaning ascribed to the term in the Preamble.
 
“Rights” shall have the meaning ascribed to the term in Section 3.1(o).
 
2

--------------------------------------------------------------------------------


 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as the Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as the Rule.
 
“SEC Reports” shall have the meaning ascribed to the term in Section 3.1(h).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means the shares of Common Stock issued to the Purchasers pursuant to
this Agreement.
 
“Subscription Amount” means, as to each Purchaser, the amount set forth next to
such Purchaser’s name on Schedule 1 hereto, in United States dollars and in
immediately available funds.
 
“Subsidiary” means, with respect to any entity, any corporation or other
organization of which securities or other ownership interest having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions, are directly or indirectly owned by the entity or
of which the entity is a partner or is, directly or indirectly, the beneficial
owner of 50% or more of any class of equity securities or equivalent profit
participation interests.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) in the event that the Common Stock is not listed or quoted as
set forth in (i) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means the American Stock Exchange, the New York Stock Exchange,
the NASDAQ National Market, the NASDAQ Capital Market or the OTC Bulletin Board,
whichever is at the time the principal trading exchange or market for the Common
Stock.
 
“Transaction Documents” means this Agreement, the Lock-up Agreement, and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.
 
ARTICLE II
 
PURCHASE AND SALE
 
2.1 Closing.
 
(a) The closing of the transactions contemplated under this Agreement (the
“Closing”) will take place as promptly as practicable, but no later than two (2)
Business Days following satisfaction or waiver of the conditions set forth in
Sections 2.2 and 2.3 (other than those conditions which by their terms are not
to be satisfied or waived until the Closing), at the offices of Day Edwards
Propester & Christensen, P.C., 210 Park Ave., Suite 2900, Oklahoma City, OK
73102 (or remotely via exchange of documents and signatures), or at the other
place or day as may be mutually acceptable to the Purchasers and the Company.
The date on which the Closing occurs is the “Closing Date”.
 
3

--------------------------------------------------------------------------------


 
(b) On the Closing Date, each Purchaser shall purchase from the Company,
severally and not jointly with the other Purchasers, and the Company shall issue
and sell to each Purchaser (i) a number of Shares equal to such Purchaser’s
Subscription Amount divided by the Per Share Purchase Price as set forth on
Schedule 1 (the “Share Amount”). The aggregate number of Shares sold hereunder
shall be a minimum of 20,000,000 and a maximum of 30,000,000.
 
(c) At the Closing, the Company shall deliver to each Purchase a certificate
representing the Shares that such Purchaser is purchasing pursuant to this
Agreement against payment of the Subscription Amount by wire transfer of
immediately available funds to an account designated by the Company.
 
2.2 Conditions to Obligations of Purchasers to Effect the Closing.
 
The obligation of the Purchasers to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, by the Purchasers:
 
(a) At the Closing (unless otherwise specified below) the Company shall deliver
or cause to be delivered to each of the Purchasers the following:
 
(i) this Agreement duly executed by the Company;
 
(ii) one or more original certificates evidencing the aggregate number of Shares
duly authorized, issued, fully paid and non-assessable, equal to such
Purchaser’s Subscription Amount divided by the Per Share Purchase Price as set
forth on Schedule 1, registered in the name of such Purchaser;
 
(iii) the Lock-up Agreement described in Section 2.2(c) of this Agreement, duly
executed by the Company;
 
(iv) A certificate of the Secretary of the Company (the “Secretary’s
Certificate”), in form and substance satisfactory to the Purchasers, certifying
as follows:
 
(A) that attached to the Secretary’s Certificate is a true and complete copy of
the Certificate of Incorporation of the Company, as amended to the Closing Date;
 
(B) that attached to the Secretary’s Certificate is a true and complete copy of
the Bylaws of the Company, as amended to the Closing Date;
 
(C) that attached to the Secretary’s Certificate are true and complete copies of
the resolutions of the Board of Directors of the Company (the “Board of
Directors”) authorizing the execution, delivery and performance of this
Agreement and the other Transaction Documents, instruments and certificates
required to be executed by it in connection herewith and approving the
consummation of the transactions in the manner contemplated hereby and by the
other Transaction Documents including, but not limited to, the authorization and
issuance of the Shares;
 
(E) such other matters as the Purchasers may reasonably request; and
 
4

--------------------------------------------------------------------------------


 
(v) A certificate of good standing of the Company as of a recent date.
 
(b) All representations and warranties of the Company contained herein shall
remain true and correct as of the Closing Date as though the representations and
warranties were made on the Closing Date (except those representations and
warranties that address matters only as of a particular date will remain true
and correct as of the applicable date).
 
(c) Each executive officer and/or member of the Board of Directors of the
Company who is a Purchaser shall have entered into a Lock-up Agreement in the
form attached as Exhibit A hereto, pursuant to which each such person shall have
agreed (1) not to sell any of the Shares purchased by such person pursuant to
this Agreement for a period of twelve (12) months from the Closing Date, and (2)
thereafter, to sell monthly no more than 1/12 of the Shares purchased by such
person pursuant to this Agreement.
 
(d) As of the Closing Date, there shall have been no Material Adverse Effect
with respect to the Company since the date hereof.
 
(e) From the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission (except for any suspension of trading
of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing).
 
(f) The Company and Vision Opportunity Master Fund Ltd. (“Vision”) shall have
executed a Penalty Settlement Agreement in the form attached as Exhibit B
hereto, pursuant to which Vision, as the holder of a majority of the
“Registrable Securities” described in that certain Investor Rights Agreement
dated July 31, 2006, shall have agreed to settle and compromise the Late
Registration Penalties, as defined in the Investor Rights Agreement, and to
waive all future penalties in respect thereof.
 
(g) The Company shall have executed and delivered the Notes described in the
Penalty Settlement Agreement
 
WHEREAS, the Company and the Majority Investor have agreed to settle and
compromise the Late Registration Penalties, and to waive all future penalties in
respect thereof;
 
2.3. Conditions to Obligations of the Company to Effect the Closing.
 
(a) The obligations of the Company to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, by the Company. At the Closing, each Purchaser shall deliver or
cause to be delivered to the Company the following:
 
(i) this Agreement duly executed by such Purchaser; and
 
(ii) such Purchaser’s Subscription Amount by wire transfer to the Company.
 
(b) In addition, each executive officer and/or member of the Board of Directors
of the Company who is a Purchaser shall deliver an executed Lock-up Agreement in
the form attached as Exhibit A hereto.
 
5

--------------------------------------------------------------------------------


 
(c) All representations and warranties of the Purchasers contained herein shall
remain true and correct as of the Closing Date as though the representations and
warranties were made on the Closing Date.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company.
 
Except as set forth under the corresponding section of the Disclosure Schedules
delivered concurrently herewith, the Company hereby makes the following
representations and warranties as of the date hereof and as of the Closing Date
to each Purchaser.
 
(a)  Subsidiaries. Except as listed in Schedule 3.1(a), the Company has no
direct or indirect Subsidiaries.
 
(b)  Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes the qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not have or result in (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the business or financial condition of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company's ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”).
 
(c)  Authorization; Enforceability. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith. Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, subject to
laws of general application relating to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and rules
of law governing specific performance, injunctive relief, or other equitable
remedies.
 
6

--------------------------------------------------------------------------------


 
(d)  No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company's or any Subsidiary's certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected, except, in the cases of clause
(ii), where the conflict, default or violation would not have or result in a
Material Adverse Effect.
 
(e)  Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(a) the filing with the Commission of Form D and applicable Blue Sky filings and
(b) as have already been obtained or exemptive filings as are required to be
made under applicable securities laws.
 
(f)  Issuance of the Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the Transaction Documents, will be duly and validly
issued, fully paid and non-assessable, free and clear of all Liens, other than
any Liens created by or imposed on the holders thereof through no action of the
Company. The Company has reserved from its duly authorized capital stock the
maximum number of shares of Common Stock issuable pursuant to this Agreement.
 
(g)  Capitalization.
 
(i) The entire authorized capital stock of the Company consists of 100,000,000
shares of Common Stock, 31,250,000 of which are issued and outstanding. All
shares of the Company’s issued and outstanding capital stock have been duly
authorized, are validly issued and outstanding, and are fully paid and
non-assessable. No securities issued by the Company from the date of its
incorporation to the date hereof were issued in violation of any statutory or
common law preemptive rights. There are no dividends which have accrued or been
declared but are unpaid on the capital stock of the Company. All taxes required
to be paid by the Company in connection with the issuance and any transfers of
the Company’s capital stock have been paid. All securities of the Company have
been issued in all material respects in accordance with the provisions of all
applicable securities and other laws.
 
7

--------------------------------------------------------------------------------


 
(ii) No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as set forth on Schedule
3.1(g) and as a result of the purchase and sale of the Shares and except for
employee and director stock options under the Company's equity compensation
plans and outstanding warrants to purchase shares of Common Stock described in
the Company’s periodic reports filed with the Commission, there are no
outstanding options, warrants, rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. The issue and sale of
the Shares will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Purchasers) and will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any Company securities.
 
(h) SEC Reports; Financial Statements; Liabilities.
 
(i) The Company has filed all reports required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) of the Exchange Act, for the 12 months preceding the date hereof (the
foregoing materials, including the exhibits thereto, being collectively referred
to herein as the “SEC Reports”) on a timely basis or has received a valid
extension of the time of filing and has filed all SEC Reports prior to the
expiration of any extension. As of their respective filing dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as the case may be, and the rules and
regulations of the Commission promulgated thereunder, as applicable, and none of
the SEC Reports, as of their respective filing dates, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.
 
(ii) The financial statements of the Company included in the SEC Reports comply
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. These
financial statements have been prepared in accordance with generally accepted
accounting principles in the United States, applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in the
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, subject to normal
year-end audit adjustments. These financial statements fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries, if any, as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal year-end audit adjustments.
 
(iii) Except as set forth in the SEC Reports, and except for liabilities and
obligations incurred in the ordinary course of business, consistent with past
practice, as of the date hereof: (i) the Company and its Subsidiaries do not
have any material liabilities or obligations (absolute, accrued, contingent or
otherwise) and (ii) there has not been any aspect of the prior or current
conduct of the business of the Company or its Subsidiaries which may form the
basis for any material claim by any third party which if asserted could result
in a Material Adverse Effect.
 
8

--------------------------------------------------------------------------------


 
(i)  Material Changes. Since October 31, 2007, the Company has conducted its
business only in the ordinary course, consistent with past practice, and there
has not occurred:
 
(i) any event that could have a Material Adverse Effect on the Company or any of
its Subsidiaries;
 
(ii) any amendments or changes in the charter documents of the Company and its
Subsidiaries;
 
(iii) any damage, destruction or loss, whether or not covered by insurance, that
would, individually or in the aggregate, have or would be reasonably likely to
have, a Material Adverse Effect on the Company and its Subsidiaries;
 
(iv) any:
 
(A) incurrence, assumption or guarantee by the Company or its Subsidiaries of
any debt for borrowed money other than (i) equipment leases made in the ordinary
course of business, consistent with past practice and (ii) any incurrence,
assumption or guarantee with respect to an amount of $25,000 or less that has
been disclosed in the SEC Reports;
 
(B) issuance or sale of any securities convertible into or exchangeable for
securities of the Company other as disclosed in the SEC Reports.
 
(C) issuance or sale of options or other rights to acquire from the Company or
its Subsidiaries, directly or indirectly, securities of the Company or any
securities convertible into or exchangeable for any of the foregoing securities,
other than as disclosed in the SEC Reports.
 
(D) issuance or sale of any stock, bond or other corporate security other than
as disclosed in the SEC Reports.
 
(E) discharge or satisfaction of any material Lien;
 
(F) declaration or making any payment or distribution to stockholders or
purchase or redemption of any share of its capital stock or other security other
than to directors, officers and employees of the Company or its Subsidiaries as
compensation for services rendered to the Company or its Subsidiary (as
applicable) or for reimbursement of expenses incurred on behalf of the Company
or its Subsidiary (as applicable);
 
(G) sale, assignment or transfer of any of its intangible assets except in the
ordinary course of business, consistent with past practice, or cancellation of
any debt or claim except in the ordinary course of business, consistent with
past practice;
 
(H) waiver of any right of substantial value whether or not in the ordinary
course of business;
 
9

--------------------------------------------------------------------------------


 
(I) material change in officer compensation, except in the ordinary course of
business and consistent with past practice; or
 
(J) other commitment (contingent or otherwise) to do any of the foregoing.
 
(v) any creation, sufferance or assumption by the Company or any of its
Subsidiaries of any Lien on any asset or any making of any loan, advance or
capital contribution to or investment in any Person, in an aggregate amount
which exceeds $25,000 outstanding at any time;
 
(vi) any entry into, amendment of, relinquishment, termination or non-renewal by
the Company or its Subsidiaries of any material contract, license, lease,
transaction, commitment or other right or obligation, other than in the ordinary
course of business, consistent with past practice; or
 
(vii) any transfer or grant of a right with respect to the patents, trademarks,
trade names, service marks, trade secrets, copyrights or other intellectual
property rights owned or licensed by the Company or its Subsidiaries, except as
among the Company and its Subsidiaries.
 
(j)  Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against the Company, any Subsidiary or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which adversely affects or challenges the legality,
validity or enforceability of any of the Transaction Documents or the Shares.
Except as disclosed in the SEC Reports, there is no Action that could, if there
were an unfavorable decision, have or result in a Material Adverse Effect.
Neither the Company nor any Subsidiary, nor, to the knowledge of the Company,
any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. To the knowledge of the Company,
there has not been and there is not pending or contemplated, any investigation
by the Commission involving the Company or any current or former director or
officer of the Company. The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act.
 
(k)  Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could have or result in a Material Adverse Effect.
 
(l)  Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not the default or violation has been waived), (ii) is in violation of any order
of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business, except in the case of clauses (i) and (iii) as would
not have or reasonably be expected to result in a Material Adverse Effect.
 
10

--------------------------------------------------------------------------------


 
(m)  Licenses; Compliance with Regulatory Requirements. The Company holds all
material authorizations, consents, approvals, franchises, licenses and permits
required under applicable law or regulation for the operation of the business of
the Company and its Subsidiaries as presently operated (the “Governmental
Authorizations”). All the Governmental Authorizations have been duly issued or
obtained and are in full force and effect, and the Company and its Subsidiaries
are in material compliance with the terms of all the Governmental
Authorizations. The Company and its Subsidiaries have not engaged in any
activity that, to their knowledge, would cause revocation or suspension of any
of the Governmental Authorizations. The Company has no knowledge of any facts
which could reasonably be expected to cause the Company to believe that the
Governmental Authorizations will not be renewed by the appropriate governmental
authorities in the ordinary course. Neither the execution, delivery nor
performance of this Agreement shall adversely affect the status of any of the
Governmental Authorizations.
 
(n)  Title to Assets. The Company and the Subsidiaries do not own any real
property, and have good and marketable title to all personal property owned by
them that is material to the business of the Company and the Subsidiaries, taken
as a whole, in each case free and clear of all Liens, except those, if any,
reflected in the Company’s financial statements. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases (subject to laws of general
application relating to bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and rules of law
governing specific performance, injunctive relief, or other equitable remedies)
with which the Company and the Subsidiaries are in material compliance.
 
(o) Intellectual Property.
 
(i) The Company or a Subsidiary thereof has the right to use or is the sole and
exclusive owner of all right, title and interest in and to all foreign and
domestic patents, patent rights, trademarks, service marks, trade names, brands
and copyrights (whether or not registered and, if applicable, including pending
applications for registration) owned, used or controlled by the Company and its
Subsidiaries (collectively, the “Rights”) and in and to each material invention,
software, trade secret, technology, product, composition, formula and method of
process used by the Company or its Subsidiaries (the Rights and the other items,
the “Intellectual Property”), and, to the Company’s knowledge, has the right to
use the same, free and clear of any claim or conflict with the rights of others;
 
(ii) other than as set forth in the SEC Reports, no material royalties or fees
(license or otherwise) are payable by the Company or its Subsidiaries to any
Person by reason of the ownership or use of any of the Intellectual Property;
 
(iii) there have been no claims made against the Company or its Subsidiaries
asserting the invalidity, abuse, misuse, or unenforceability of any of the
Intellectual Property, and, to the best of the Company’s knowledge, there are no
reasonable grounds for any of the foregoing claims;
 
11

--------------------------------------------------------------------------------


 
(iv) neither the Company nor its Subsidiaries have made any claim of any
violation or infringement by others of its rights in the Intellectual Property,
and to the best of the Company’s knowledge, no reasonable grounds for the
foregoing claims exist; and
 
(v) neither the Company nor its Subsidiaries have received notice that it is in
conflict with or infringing upon the asserted rights of others in connection
with the Intellectual Property.
 
(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against the losses and risks and in the
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. All of the insurance policies of the Company and
its Subsidiaries are in full force and effect and are valid and enforceable in
accordance with their terms, and the Company and its Subsidiaries have complied
with all material terms and conditions thereof. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when the coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
 
(q) Transactions with Affiliates and Employees. None of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or employee or, to the knowledge of the Company, any entity in which
any officer, director, or any employee has a substantial interest or is an
officer, director, trustee or partner, other than (a) for payment of salary or
consulting fees for services rendered, (b) reimbursement for expenses incurred
on behalf of the Company and (c) for other employee benefits, including stock
option agreements and other stock awards under any equity compensation plan of
the Company.
 
(r)  Internal Accounting Controls. The Company and each of the Subsidiaries
maintains a system of internal accounting controls sufficient in the judgment of
the Company’s management to provide reasonable assurance that (i) transactions
are executed in accordance with management's general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for
the Company and designed the disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company's Form 10-K or 10-Q, as the
case may be, is being prepared.
 
(s)  Certain Fees. No brokerage or finder's fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement. The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.
 
12

--------------------------------------------------------------------------------


 
(t)  Private Placement; Integrated Offering. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2, no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to the Purchasers as contemplated hereby. Neither the
Company, nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Shares to be integrated with prior offerings by the Company
for purposes of the Securities Act and would as a result require registration
under the Securities Act or trigger any applicable shareholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated.
 
(u)  Charter, Bylaws and Corporate Records. The minute books of the Company and
its Subsidiaries contain in all material respects complete and accurate records
of all meetings and other corporate actions of the board of directors,
committees of the board of directors, incorporators and stockholders of the
Company and its Subsidiaries from the date of incorporation of each entity to
the date hereof. All material corporate decisions and actions have been validly
made or taken. All corporate books, including without limitation the share
transfer register, comply in all material respects with applicable laws and
regulations and have been regularly updated.
 
(v)  Registration Rights. Except as set forth in Schedule 3.1(v), no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company.
 
(w) Taxes. All tax returns and tax reports required to be filed with respect to
the income, operations, business or assets of the Company and its Subsidiaries
have been timely filed (or appropriate extensions have been obtained) with the
appropriate governmental agencies in all jurisdictions in which the returns and
reports are required to be filed, and all of the foregoing as filed are, in all
material respects, correct and complete and, in all material respects, reflect
accurately all liability for taxes of the Company and its Subsidiaries for the
periods to which the returns relate, and all amounts shown as owing thereon have
been paid. All income, profits, franchise, sales, use, value added, occupancy,
property, excise, payroll, withholding, FICA, FUTA and other taxes (including
interest and penalties), if any, collectible or payable by the Company and its
Subsidiaries or relating to or chargeable against any of its material assets,
revenues or income or relating to any employee, independent contractor,
creditor, stockholder or other third party through the Closing Date, were fully
collected and paid by the applicable date if due by the applicable date or
provided for by adequate reserves in the financial statements contained in the
SEC Reports (other than taxes accruing after the date) and all similar items due
through the Closing Date will have been fully paid by that date or provided for
by adequate reserves, whether or not any taxes were reported or reflected in any
tax returns or filings. No taxation authority has sought to audit the records of
the Company or any of its Subsidiaries for the purpose of verifying or disputing
any tax returns, reports or related information and disclosures provided to the
taxation authority, or for the Company’s or any of its Subsidiaries’ alleged
failure to provide any tax returns, reports or related information and
disclosure. No material claims or deficiencies have been asserted against or
inquiries raised with the Company or any of its Subsidiaries with respect to any
taxes or other governmental charges or levies which have not been paid or
otherwise satisfied, including claims that, or inquiries whether, the Company or
any of its Subsidiaries has not filed a tax return that it was required to file,
and, to the best of the Company’s knowledge, there exists no reasonable basis
for the making of any claims or inquiries. Neither the Company nor any of its
Subsidiaries has waived any restrictions on assessment or collection of taxes or
consented to the extension of any statute of limitations relating to taxation.
 
13

--------------------------------------------------------------------------------


 
(x) Environmental Matters. None of the premises or any properties owned,
occupied or leased by the Company or its Subsidiaries (the “Premises”) has been
used by the Company or the Subsidiaries or, to the Company’s knowledge, by any
other Person, to manufacture, treat, store, or dispose of any substance that has
been designated to be a “hazardous substance” under applicable Environmental
Laws (hereinafter defined) (“Hazardous Substances”) in violation of any
applicable Environmental Laws. To its knowledge, the Company has not disposed
of, discharged, emitted or released any Hazardous Substances which would
require, under applicable Environmental Laws, remediation, investigation or
similar response activity. No Hazardous Substances are present as a result of
the actions of the Company or, to the Company’s knowledge, any other Person, in,
on or under the Premises which would give rise to any liability or clean-up
obligations of the Company under applicable Environmental Laws. The Company and,
to the Company’s knowledge, any other Person for whose conduct it may be
responsible pursuant to an agreement or by operation of law, are in compliance
with all laws, regulations and other federal, state or local governmental
requirements, and all applicable judgments, orders, writs, notices, decrees,
permits, licenses, approvals, consents or injunctions in effect on the date of
this Agreement relating to the generation, management, handling, transportation,
treatment, disposal, storage, delivery, discharge, release or emission of any
Hazardous Substance (the “Environmental Laws”). Neither the Company nor, to the
Company’s knowledge, any other Person for whose conduct it may be responsible
pursuant to an agreement or by operation of law has received any written
complaint, notice, order, or citation of any actual, threatened or alleged
noncompliance with any of the Environmental Laws, and there is no proceeding,
suit or investigation pending or, to the Company’s knowledge, threatened against
the Company or, to the Company’s knowledge, any Person with respect to any
violation or alleged violation of the Environmental Laws, and, to the knowledge
of the Company, there is no basis for the institution of any proceeding, suit or
investigation.
 
(y)  Disclosure. The Company confirms that neither the Company nor any other
Person acting on its behalf and at the direction of the Company, has provided
any Purchaser or its agents or counsel with any information that in the
Company’s reasonable judgment, at the time the information was furnished,
constitutes material, non-public information. The Company understands and
confirms that the Purchasers will rely on the foregoing representations and
covenants in effecting transactions in securities of the Company. All disclosure
provided to the Purchasers regarding the Company, its business and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, furnished by or on behalf of the Company are true and correct and do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
 
Each Purchaser acknowledges and agrees that the Company does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Agreement
and the Disclosure Schedules hereto and in the other Transaction Documents.
 
14

--------------------------------------------------------------------------------


 
3.2  Representations and Warranties of the Purchasers.
 
Each Purchaser hereby, for itself and for no other Purchaser, represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows:
 
(a)  Organization; Authority; Enforceability. The Purchaser (if other than a
natural person) is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations thereunder.
The execution, delivery and performance by the Purchaser of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or similar action on the part of the Purchaser. Each Transaction
Document to which it is a party has been duly executed by the Purchaser, and
when delivered by the Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of the Purchaser,
enforceable against it in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and rules of law
governing specific performance, injunctive relief, or other equitable remedies.
 
(b)  General Solicitation. The Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
(c)  No Public Sale or Distribution. The Purchaser is acquiring the Shares for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof; provided, however, that by making the
representations herein, unless such Purchaser is a party to the Lock-up
Agreement, the Purchaser does not agree to hold any of the Shares for any
minimum or other specific term and reserves the right to dispose of the Shares
at any time in accordance with or pursuant to a registration statement or an
exemption under the Securities Act. The Purchaser is acquiring the Shares
hereunder in the ordinary course of its business. The Purchaser does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.
 
(d)  Accredited Investor Status. The Purchaser is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.
 
(e)  Reliance on Exemptions. The Purchaser understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Purchaser's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of the exemptions and the eligibility of the Purchaser to acquire
the Common Stock.
 
15

--------------------------------------------------------------------------------


 
(f) Information. The Purchaser and its advisors, if any, have been furnished
with all publicly available materials relating to the business, finances and
operations of the Company and the other publicly available materials relating to
the offer and sale of the Shares as have been requested by the Purchaser. The
Purchaser and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. Neither the inquiries nor any other due diligence
investigations conducted by the Purchaser or its advisors, if any, or its
representatives shall modify, amend or affect the Purchaser's right to rely on
the Company's representations and warranties contained herein. The Purchaser
understands that its investment in the Shares involves a high degree of risk.
 
(g) No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares, nor have these
authorities passed upon or endorsed the merits of the offering of the Shares.
 
(h) Experience of The Purchaser. The Purchaser, either alone or together with
its representatives, has the knowledge, sophistication and experience in
business and financial matters, including investing in companies engaged in the
business in which the Company is engaged, so as to be capable of evaluating the
merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of the investment. The Purchaser is able to bear
the economic risk of an investment in the Shares and, at the present time, is
able to afford a complete loss of its investment.
 
The Company acknowledges and agrees that the Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2
and in Section 4.13.
 
ARTICLE IV
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
(a) The Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Shares other than pursuant
to an effective registration statement, to the Company, to an Affiliate of the
Purchaser (who is an accredited investor and executes a customary representation
letter) or in connection with a pledge as contemplated in Section 4.1(b), the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that the transfer
does not require registration of the transferred Shares under the Securities
Act, provided, however, that in the case of a transfer pursuant to Rule 144, no
opinion shall be required if the transferor provides the Company with a
customary seller’s representation letter, and if the sale is not pursuant to
subsection (k) of Rule 144, a customary broker’s representation letter and a
Form 144.  Any transferee that agrees in writing to be bound by the terms of
this Agreement and the Investor Rights Agreement shall have the rights of a
Purchaser under this Agreement and the Investor Rights Agreement. Except as
required by federal securities laws and the securities law of any state or other
jurisdiction within the United States, the Shares may be transferred, in whole
or in part, by a Purchaser at any time. The Company shall reissue certificates
evidencing the Shares upon surrender of certificates evidencing the Shares being
transferred in accordance with this Section 4.1(a).
 
16

--------------------------------------------------------------------------------


 
(b) Each Purchaser agrees to the imprinting, so long as is required by this
Section 4.1(b), of a legend on any of the Shares in substantially the following
form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO THIS EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.
 
The Company acknowledges and agrees that each Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and, if required under the terms of the arrangement, each
Purchaser may transfer pledged or secured Shares to the pledgees or secured
parties. Any such pledge or transfer shall not be subject to approval of the
Company, and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith; provided, however, that the
Purchaser shall provide the Company with the documentation as is reasonably
requested by the Company to ensure that the pledge is pursuant to a bona fide
margin agreement with a registered broker-dealer or a security interest in some
or all of the Shares to a financial institution that is an “accredited investor”
as defined in Rule 501(a) under the Securities Act. The Company agrees to
execute and deliver such documentation as a pledgee or secured party of Shares
may reasonably request in connection with a pledge or transfer of the Shares,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) under the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder.
 
(c) Certificates evidencing the Shares shall not contain any legend (including
the legend set forth in Section 4.1(b)), (i) following any sale of the Shares
pursuant to Rule 144, or (ii) if the Shares are eligible for sale under Rule
144(k), or (iii) if the legend is not required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the Staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to the Company's transfer agent promptly upon the occurrence of
any of the events in clauses (i), (ii) or (iii) above to effect the removal of
the legend hereunder and shall also cause its counsel to issue a “blanket” legal
opinion to the Company's transfer agent promptly after the Effective Date, if
required by the Company's transfer agent, to allow sales pursuant to an
effective Registration Statement. The Company agrees that at the time as the
legend is no longer required under this Section 4.1(c), it will, no later than
three Trading Days following the delivery by the Purchaser to the Company or the
Company's transfer agent of a certificate representing Shares or Warrant Shares,
as the case may be, issued with a restrictive legend, deliver or cause to be
delivered to the Purchaser a certificate representing the Shares that is free
from all restrictive and other legends. The Company may not make any notation on
its records or give instructions to any transfer agent of the Company that
enlarge the restrictions on transfer set forth in this Section.
 
17

--------------------------------------------------------------------------------


 
(d) Each Purchaser agrees that the removal of the restrictive legend from
certificates representing Shares as set forth in this Section 4.1 is predicated
upon the Company's reliance on, and such Purchaser’s agreement that it will not
sell any Shares except pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.
 
4.2 Furnishing of Information.
 
As long as any Purchaser owns Shares, the Company covenants to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. Upon the request of any holder of Shares, the
Company shall deliver to the holder a written certification of a duly authorized
officer as to whether it has complied with the preceding sentence. As long as
any Purchaser owns Shares, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to each Purchaser and
make publicly available in accordance with Rule 144(c), the information as is
required for the Purchaser to sell the Shares under Rule 144. The Company
further covenants that it will take further action as any holder of Shares may
reasonably request, all to the extent required from time to time to enable the
Person to sell the Shares without registration under the Securities Act within
the limitation of the exemptions provided by Rule 144.
 
4.3 Integration.
 
The Company shall not sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that would be integrated with the offer or sale of the Shares in a manner
that would require the registration under the Securities Act of the sale of the
Shares to the Purchasers or that would be integrated with the offer or sale of
the Shares for purposes of the rules and regulations of any Trading Market on
which the Company’s Common Stock is listed or traded.
 
4.4 Publicity.
 
The Company shall, within four Business Days following the Closing Date, file a
Current Report on Form 8-K, disclosing the transactions contemplated hereby and
make the other filings and notices in the manner and time required by the
Commission.
 
18

--------------------------------------------------------------------------------


 
4.5 Shareholders Rights Plan.
 
No claim will be made or enforced by the Company or any other Person that a
Purchaser is an “acquiring person” under any shareholders rights plan or similar
plan or arrangement in effect or hereafter adopted by the Company, or that the
Purchaser could be deemed to trigger the provisions of any the plan or
arrangement, by virtue of receiving Shares under the Transaction Documents or
under any other agreement between the Company and the Purchaser.
 
4.6 Non-Public Information.
 
The Company covenants and agrees that neither it nor any other Person acting on
its behalf will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto the Purchaser shall have executed a written
agreement regarding the confidentiality and use of the information. The Company
understands and confirms that the Purchasers shall be relying on the foregoing
covenant and representations in effecting transactions in securities of the
Company.
 
4.7 Use of Proceeds.
 
The Company covenants and agrees that the proceeds from the sale of the Common
Stock hereunder shall be used by the Company for working capital and general
corporate purposes.
 
4.8 Reservation of Common Stock.
 
As of the date hereof, the Company has reserved and the Company shall continue
to reserve and keep available at all times, free of preemptive rights, a
sufficient number of shares of Common Stock for the purpose of enabling the
Company to issue Shares pursuant to this Agreement.
 
4.9 Business Operations. For as long as any Purchaser holds Shares, the Company
shall comply with the following covenants:
 
(a) Insurance. The Company and its Subsidiaries shall maintain insurance
policies so that the representations contained in the first sentence of Section
3.1(p) hereof continue to be true and correct and shall, from time to time upon
the written request of any Purchaser, promptly furnish or cause to be furnished
to the Purchaser evidence, in form and substance reasonably satisfactory to the
Purchaser, of the maintenance of all insurance maintained by it.
 
(b) Corporate Existence; Licenses. The Company shall preserve and maintain and
cause its Subsidiaries to preserve and maintain their corporate existence and
good standing in the jurisdiction of their incorporation and the rights,
privileges and franchises of the Company and its Subsidiaries (except, in each
case, in the event of a merger or consolidation in which the Company or its
Subsidiaries, as applicable, is not the surviving entity) in each case where the
failure to so preserve or maintain could have a Material Adverse Effect on the
financial condition, business or operations of the Company and its Subsidiaries
taken as a whole. The Company shall, and shall cause its Subsidiaries to,
maintain at all times all material licenses or permits necessary to the conduct
of its business and as required by any governmental agency or instrumentality
thereof.
 
19

--------------------------------------------------------------------------------


 
(c) Taxes and Claims. The Company and its Subsidiaries shall duly pay and
discharge (a) all taxes, assessments and governmental charges upon or against
the Company or its properties or assets prior to the date on which penalties
attach thereto, unless and to the extent that the taxes are being diligently
contested in good faith and by appropriate proceedings, and appropriate reserves
therefor have been established, and (b) all lawful claims, whether for labor,
materials, supplies, services or anything else which might or could, if unpaid,
become a lien or charge upon the properties or assets of the Company or its
Subsidiaries, unless and to the extent only that the same are being contested in
good faith and by appropriate proceedings and appropriate reserves therefor have
been established.
 
(d) Affiliate Transactions. Except for transactions approved by a majority of
the disinterested members of the board of directors of the Company, neither the
Company nor any of its Subsidiaries shall enter into any transaction with any
(i) director, officer, employee or holder of more than 5% of the outstanding
capital stock of any class or series of capital stock of the Company or any of
its Subsidiaries, (ii) member of the immediate family of any such person, or
(iii) corporation, partnership, trust or other entity in which any such person,
or member of the immediate family of any such person, is a director, officer,
trustee, partner or holder of more than 5% of the outstanding capital stock
thereof.
 
4.10 Securities Law Compliance.
 
(a) Securities Act. The Company shall timely prepare and file with the
Commission the form of notice of the sale of securities pursuant to the
requirements of Regulation D regarding the sale of the Common Stock under this
Agreement.
 
(b) State Securities Law Compliance -- Sale. The Company shall timely prepare
and file the applications, consents to service of process (but not including a
general consent to service of process) and similar documents and take the other
steps and perform the further acts as shall be required by the state securities
law requirements of the jurisdiction where each Purchaser resides with respect
to the sale of the Common Stock under this Agreement.
 
4.11 Net Short Sales by Purchasers. Each Purchaser represents that it has not,
and agrees that it shall not make any Net Short Sale of the Company’s Common
Stock for the period beginning on the fifteenth (15th) day prior to the date of
this Agreement and ending on the date that is two (2) years following the
Closing Date. For purposes of this Agreement, a “Net Short Sale” by any
Purchaser shall mean a sale of Common Stock by such Purchaser that is marked as
a short sale and that is made at a time when there is no equivalent offsetting
long position in Common Stock held by such Purchaser, where an “equivalent
offsetting long position” includes all shares of Common Stock held by such
Purchaser and all underlying shares of Common Stock which are issuable upon
conversion, exercise or exchange of convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for shares of Common
Stock.
 
20

--------------------------------------------------------------------------------


 
ARTICLE V
 
INDEMNIFICATION, TERMINATION AND DAMAGES
 
5.1 Survival of Representations. 
 
Except as otherwise provided herein, the representations and warranties of the
Company and each of the Purchasers contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
Closing Date and shall continue in full force and effect for a period of two (2)
years from the Closing Date; provided, however, that the Company’s warranties
and representations under Sections 3.1(a) (Subsidiaries), 3.1(g)
(Capitalization), 3,1(x) (Taxes) and 3.1(y) (Environmental Matters) shall
survive the Closing Date and continue in full force and effect until the
expiration of all applicable statutes of limitation. The Company’s and each of
the Purchaser’s warranties and representations shall in no way be affected or
diminished in any way by any investigation of (or failure to investigate) the
subject matter thereof made by or on behalf of the Company or any Purchaser.
 
21

--------------------------------------------------------------------------------


 
5.2 Indemnification.
 
(a) The Company agrees to indemnify and hold harmless each Purchaser, its
Affiliates, each of their officers, directors, employees and agents and their
respective successors and assigns, from and against any losses, damages, or
expenses which are caused by or arise out of (i) any breach or default in the
performance by the Company of any covenant or agreement made by the Company in
this Agreement or in any of the Transaction Documents; (ii) any breach of
warranty or representation made by the Company in this Agreement or in any of
the Transaction Documents; and/or (iii) any and all third party actions, suits,
proceedings, claims, demands, judgments, costs and expenses (including
reasonable legal fees and expenses) incident to any of the foregoing.
 
(b) Each Purchaser, severally and not jointly with the other Purchasers, agrees
to indemnify and hold harmless the Company, its Affiliates, each of their
officers, directors, employees and agents and their respective successors and
assigns, from and against any losses, damages, or expenses which are caused by
or arise out of (A) any breach or default in the performance by such Purchaser
of any covenant or agreement made by the Purchaser in this Agreement or in any
of the Transaction Documents; (B) any breach of warranty or representation made
by the Purchaser in this Agreement or in any of the Transaction Documents; and
(C) any and all third party actions, suits, proceedings, claims, demands,
judgments, costs and expenses (including reasonable legal fees and expenses)
incident to any of the foregoing; provided, however, that any Purchaser’s
liability under this Section 5.2(b) shall not exceed the Subscription Amount
paid by the Purchaser hereunder.
 
5.3 Indemnity Procedure. 
 
A party or parties hereto agreeing to be responsible for or to indemnify against
any matter pursuant to this Agreement is referred to herein as the “Indemnifying
Party” and the other party or parties claiming indemnity is referred to as the
“Indemnified Party”. An Indemnified Party under this Agreement shall, with
respect to claims asserted against such party by any third party, give written
notice to the Indemnifying Party of any liability which might give rise to a
claim for indemnity under this Agreement within sixty (60) Business Days of the
receipt of any written claim from any such third party, but not later than
twenty (20) days prior to the date any answer or responsive pleading is due, and
with respect to other matters for which the Indemnified Party may seek
indemnification, give prompt written notice to the Indemnifying Party of any
liability which might give rise to a claim for indemnity; provided, however,
that any failure to give the notice will not waive any rights of the Indemnified
Party except to the extent the rights of the Indemnifying Party are materially
prejudiced.
 
22

--------------------------------------------------------------------------------


 
The Indemnifying Party shall have the right, at its election, to take over the
defense or settlement of the claim by giving written notice to the Indemnified
Party at least fifteen (15) days prior to the time when an answer or other
responsive pleading or notice with respect thereto is required. If the
Indemnifying Party makes the election, it may conduct the defense of the claim
through counsel of its choosing (subject to the Indemnified Party’s approval of
the counsel, which approval shall not be unreasonably withheld), shall be solely
responsible for the expenses of the defense and shall be bound by the results of
its defense or settlement of the claim. The Indemnifying Party shall not settle
the claim without prior notice to and consultation with the Indemnified Party,
and no settlement involving any equitable relief or which might have an adverse
effect on the Indemnified Party may be agreed to without the written consent of
the Indemnified Party (which consent shall not be unreasonably withheld). So
long as the Indemnifying Party is diligently contesting any the claim in good
faith, the Indemnified Party may pay or settle the claim only at its own expense
and the Indemnifying Party will not be responsible for the fees of separate
legal counsel to the Indemnified Party, unless the named parties to any
proceeding include both parties or representation of both parties by the same
counsel would be inappropriate in the reasonable opinion of the Indemnified
Party, due to conflicts of interest or otherwise. If the Indemnifying Party does
not make the election, or having made the election does not, in the reasonable
opinion of the Indemnified Party proceed diligently to defend the claim, then
the Indemnified Party may (after written notice to the Indemnifying Party), at
the expense of the Indemnifying Party, elect to take over the defense of and
proceed to handle the claim in its discretion and the Indemnifying Party shall
be bound by any defense or settlement that the Indemnified Party may make in
good faith with respect to the claim. In connection therewith, the Indemnifying
Party will fully cooperate with the Indemnified Party should the Indemnified
Party elect to take over the defense of the claim. The parties agree to
cooperate in defending the third party claims and the Indemnified Party shall
provide cooperation and access to its books, records and properties as the
Indemnifying Party shall reasonably request with respect to any matter for which
indemnification is sought hereunder; and the parties hereto agree to cooperate
with each other in order to ensure the proper and adequate defense thereof.
 
With regard to claims of third parties for which indemnification is payable
hereunder, the indemnification shall be paid by the Indemnifying Party upon the
earlier to occur of: (i) the entry of a judgment against the Indemnified Party
and the expiration of any applicable appeal period, or if earlier, five (5) days
prior to the date that the judgment creditor has the right to execute the
judgment; (ii) the entry of an unappealable judgment or final appellate decision
against the Indemnified Party; or (iii) a settlement of the claim.
Notwithstanding the foregoing, the reasonable expenses of counsel to the
Indemnified Party shall be reimbursed on a current basis by the Indemnifying
Party. With regard to other claims for which indemnification is payable
hereunder, the indemnification shall be paid promptly by the Indemnifying Party
upon demand by the Indemnified Party.
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1 Entire Agreement.
 
The Transaction Documents, together with the exhibits and schedules thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to the matters, which the parties acknowledge have been
merged into the documents, exhibits and schedules.
 
23

--------------------------------------------------------------------------------


 
6.2 Notices.
 
Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of (a) the date of transmission, if the notice or
communication is delivered via facsimile at the facsimile number specified on
the signature pages attached hereto prior to 5:00 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if the
notice or communication is delivered via facsimile at the facsimile number on
the signature pages attached hereto on a day that is not a Trading Day or later
than 5:00 p.m. (New York City time) on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom the notice is
required to be given. The address for the notices and communications shall be as
follows:
 
If to the Purchasers, at each Purchaser’s address set forth under its name on
Schedule 1 attached hereto and if to the Company, addressed to:
 
Chatsworth Data Solutions, Inc.
20710 Lassen Street
Chatsworth, CA 91311
Attention: Chief Financial Officer
Facsimile No.: 818-341-3002


Copy to:
 
Day Edwards Propester & Christensen, P.C.
210 Park Ave., Suite 2900
Oklahoma City, OK 73102
Attention: Jeanette Timmons, Esq.
Facsimile No.: 405-236-1012


or to the other address or addresses or facsimile number or numbers as any the
party may most recently have designated in writing to the other parties hereto
by proper notice. Copies of notices to any Purchaser shall be sent to the copy
addresses, if any, listed on Schedule 1 attached hereto.


6.3 Amendments; Waivers.
 
No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and each of the
Purchasers or, in the case of a waiver, by the party against whom enforcement of
the waiver is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any right.
 
6.4 Construction.
 
The headings herein are for convenience only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party. Any references herein to
“dollars” or use herein of the symbol “$” shall refer to the currency of the
United States of America.
 
24

--------------------------------------------------------------------------------


 
6.5 Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of each of the Purchaser. The Purchasers may assign any or all of its
rights under this Agreement to any Person, provided the transferee agrees in
writing to be bound, with respect to the transferred Shares, by the provisions
hereof that apply to the Purchaser.
 
6.6 No Third-Party Beneficiaries.
 
This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except as otherwise
set forth in Article V.
 
6.7 Governing Law.
 
All questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by and construed
and enforced in accordance with the internal laws of the State of [New York],
without regard to the principles of conflicts of law thereof.
 
6.8 Jurisdiction; Venue; Service of Process
 
This Agreement shall be subject to the exclusive jurisdiction of the [Federal
District Court, Southern District of New York] and if such court does not have
proper jurisdiction, the State Courts of [New York County, New York]. The
parties to this Agreement agree that any breach of any term or condition of this
Agreement shall be deemed to be a breach occurring in the State of [New York] by
virtue of a failure to perform an act required to be performed in the State of
[New York] and irrevocably and expressly agree to submit to the jurisdiction of
the [Federal District Court, Southern District of New York] and if such court
does not have proper jurisdiction, the State Courts of [New York County, New
York] for the purpose of resolving any disputes among the parties relating to
this Agreement or the transactions contemplated hereby. The parties irrevocably
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement, or any judgment entered by any
court in respect hereof brought in [New York County, New York], and further
irrevocably waive any claim that any suit, action or proceeding brought in
[Federal District Court, Southern District of New York] and if such court does
not have proper jurisdiction, the State Courts of [New York County, New York]
has been brought in an inconvenient forum. Each of the parties hereto consents
to process being served in any such suit, action or proceeding, by mailing a
copy thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 6.9 shall affect
or limit any right to serve process in any other manner permitted by law.
 
25

--------------------------------------------------------------------------------


 
6.9 Execution.
 
This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, the signature shall create a valid and binding obligation of the
party executing (or on whose behalf the signature is executed) with the same
force and effect as if the facsimile signature page were an original thereof.
 
6.10 Severability.
 
If any provision of this Agreement is held to be invalid or unenforceable in any
respect, the validity and enforceability of the remaining terms and provisions
of this Agreement shall not in any way be affected or impaired thereby and the
parties will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate the
substitute provision in this Agreement.
 
6.11 Replacement of Securities.
 
If any certificate or instrument evidencing any Shares is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft or
destruction and customary and reasonable indemnity, if requested by the Company.
 
6.12 Remedies.
 
In addition to being entitled to exercise all rights provided herein or granted
by law, including recovery of damages, the Purchasers and the Company will be
entitled to specific performance under the Transaction Documents. The parties
agree that monetary damages may not be adequate compensation for any loss
incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any obligation the defense that a remedy at law would be adequate.
 
6.13 Payment Set Aside.
 
To the extent that the Company makes a payment or payments to any Purchaser
pursuant to any Transaction Document or any Purchaser enforces or exercises its
rights thereunder, and the payment or payments or the proceeds of the
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any restoration the obligation or part
thereof originally intended to be satisfied shall, to the extent permissible
under applicable law, be revived and continued in full force and effect as if
the payment had not been made or the enforcement or setoff had not occurred.
 
26

--------------------------------------------------------------------------------


 
6.14 Waiver of Trial by Jury. 
 
THE PARTIES HERETO IRREVOCABLY WAIVE TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
6.15 Further Assurances. 
 
Each party agrees to cooperate fully with the other party and to execute any
further instruments, documents and agreements and to give any further written
assurances as may be reasonably requested by any other party to better evidence
and reflect the transactions described herein and contemplated hereby and to
carry into effect the intents and purposes of this Agreement, and further agrees
to take promptly, or cause to be taken, all actions, and to do promptly, or
cause to be done, all things necessary, proper or advisable under applicable law
to consummate and make effective the transactions contemplated hereby, to obtain
all necessary waivers, consents and approvals, to effect all necessary
registrations and filings, and to remove any injunctions or other impediments or
delays, legal or otherwise, in order to consummate and make effective the
transactions contemplated by this Agreement for the purpose of securing to the
parties hereto the benefits contemplated by this Agreement.
 
6.16 Independent Nature of Purchasers' Obligations and Rights.
 
The obligations of each Purchaser under any Transaction Document are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of the Transaction Documents. The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by the Purchasers.
 
[Signature Page Follows]
 
27

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
COMPANY:
 
 
CHATSWORTH DATA SOLUTIONS, INC.
     
By: 
   
Name:  Sidney L. Anderson
 
Title:    President



28

--------------------------------------------------------------------------------


 
PURCHASERS:
 
Print Exact Name:________________________________
 
By:____________________________________________
 
Name:
 
Title:
 
Address:________________________________________
 
_______________________________________________
 
_______________________________________________
 
Telephone:______________________________________
 
Facsimile:_______________________________________
 
Email:__________________________________________
 
SSN/EIN:_______________________________________
 
Amount of Investment:$___________________________
 
29

--------------------------------------------------------------------------------


 